DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                             FOURTH DISTRICT

                             DENISE KUREK,
                               Appellant,

                                   v.

                        STATE OF FLORIDA,
                             Appellee.

                             No. 4D19-1291

                         [December 19, 2019]

  Appeal from the Circuit Court for the Nineteenth Judicial Circuit,
Okeechobee County; Michael C. Heisey, Judge; L.T. Case No.
472018CF000755A.

  Denise Kurek, Lake Placid, pro se.

  No appearance for appellee.

PER CURIAM.

  Affirmed.

WARNER, GERBER and CONNER, JJ., concur.

                         *          *          *

  Not final until disposition of timely filed motion for rehearing.